Citation Nr: 0008751	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease at L4 to 
S1/pseudoarthrosis at L5 to S2/lumbo-dorsal scoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  In connection with his appeal, the veteran 
failed to report for a hearing scheduled in December 1999.  
See 38 C.F.R. § 20.704(e) (1999).


FINDING OF FACT

Degenerative disc disease at L4 to S1/pseudoarthrosis at L5 
to S2/lumbo-dorsal scoliosis is manifested by a limitation of 
lumbar motion with pain productive of moderate disability, 
but without objective evidence of radiculopathy or additional 
functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease at L4 to S1/pseudoarthrosis at L5 
to S2/lumbo-dorsal scoliosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ .40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision dated in July 1980, the RO established 
service connection and assigned a 10 percent evaluation for 
right lumbo-dorsal scoliosis, effective May 28, 1980.  That 
award was based on review of service medical records and 
post-service VA examination indicative of an increase in 
lumbar lordosis, and showing pain with movement of the spine.

In May 1997, the veteran requested an increased evaluation 
for his back problems.  He stated that he had been under a 
physician's care on a regular basis and that he had re-
injured his back at work and was now experiencing numbness to 
his leg and toes.  He attached copies of medical records 
dated from January 1986 to January 1997.  An entry dated in 
February 1987 notes the veteran's complaints of back 
discomfort and difficulty bending secondary to pain.  In 
October 1990 he reported he injured his back at work bending 
over to get mail and that the pain radiated down his 
extremities, with some numbness.  There was no evidence of 
spasm to examination.  In March 1992, the veteran complained 
of a lot of back pain all week with spasm.  In July 1994 the 
veteran complained of low back pain causing lower extremity 
numbness over four months time.  A report of magnetic 
resonance imaging (MRI) conducted in September 1994 revealed 
chronic degenerative disc changes at L4 to L5 and L5 to S1; 
with a bulging annulus at L4 to L5; a defect at L5 to S1 felt 
consistent with a herniated nucleus pulposus; and mild 
degenerative articular facet disease at L3 to L4, L4 to L5 an 
L5 to S1 bilaterally.  In April 1995 the veteran complained 
of right foot numbness.  An MRI completed in July 1995 showed 
moderately advanced degenerative changes involving L4 to S1, 
with protrusion of the disc margins and possible small 
central disc herniations.  The veteran appeared for physical 
therapy.

In July 1997, the veteran presented for VA examination.  The 
examiner reviewed the claims file and noted that the veteran 
was a postal employee.  The veteran stated that he took Advil 
for his back discomfort, described as primarily on the left 
of the lumbosacral midline.  Examination revealed no 
lumbosacral tenderness.  The veteran was able to tilt his 
torso at least 40 degrees left and right and to rotate the 
upper torso 60 degrees bilaterally.  He had flexion to in 
excess of 80 degrees and was able to heel-and-toe stand.  
There was no evidence of sensory deficiency or weakness.  The 
impression was lumbosacral discomfort with scan evidence of 
non-operative disc disease, presently exhibiting no objective 
findings to suggest lower extremity radiculopathy.  The 
veteran objected to the sufficiency of that examination.

In March 1998, the veteran reported for a VA examination.  
The examiner reviewed the prior examination report and the 
entire claims file and noted the veteran's medical history of 
an in-service back problems and post-operative treatment.  
The veteran described a daily, constant back pain, with 
increasing pain upon standing or sitting.  He reported that 
sitting in a whirlpool or drinking alcoholic beverages helped 
with his pain.  At the time of examination the veteran's gait 
was normal.  There was a limb length discrepancy, left 
greater than right by approximately 1 3/4 centimeters.  There 
was evidence of pain with lower back motion, from 60 to 80 
degrees forward flexion.  The veteran had extension to 10 
degrees and lateral bending to 20 degrees, with pain, and 
rotation to 30 degrees in each direction.  The examiner noted 
a c-shaped type of scoliosis and indicated that straight leg 
raising was negative.  There was no evidence of atrophy or 
wasting.  There was evidence of weak paraspinal musculature, 
particularly when the veteran arose from a forward flexed 
position.  There was evidence of mild spasm.  Motor strength 
was normal.  The examienr reviewed diagnostic testing.  The 
diagnoses were degenerative disc disease at L4 to S1, 
pseudarthrosis of L5 to S1; bilateral neural foraminal 
narrowing at L4 to S1 secondary to facet hypertrophy; 
thoracolumbar scoliosis, nontraumatic, secondary tot limb 
length discrepancy, left greater than right; and no objective 
evidence of radiculopathy.  The examiner commented that the 
veteran did not appear to have a significant disc herniation, 
but did have facet hypertrophy causing neuroforaminal 
narrowing which was stated to possibly cause difficulty with 
the L4 or even the L5 or S1 nerve root.  The VA examiner that 
the veteran did not show any evidence of that on that day's 
examination.  The examiner opined that the veteran's 
degenerative disc disease was first assessed and treated on 
active duty.  In an addendum, the examiner also noted right 
sacroiliac joint arthritis and neural foraminal narrowing 
shown on diagnostic testing.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.

VA's Office of the General Counsel issued a precedent opinion 
that mandates consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, holding that 
such diagnostic code was in part predicated on limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).  See also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is service connected for degenerative disc 
disease at L4 to S1/pseudoarthrosis at L5 to S2/lumbo-dorsal 
scoliosis, which is currently assigned a 20 percent 
evaluation under Diagnostic Code 5293.  Assignment of a 20 
percent evaluation under Diagnostic Code 5293 contemplates 
moderate symptoms and recurring attacks of intervertebral 
disc syndrome, characterized by pain, spasm, or other 
neurologic findings.  To warrant assignment of a 40 percent 
evaluation under that diagnostic code, the evidence would 
need to show that the veteran suffers from severe symptoms on 
a recurrent basis, with intermittent relief.  At the time of 
examination in July 1997, however, there was no objective 
evidence of lower extremity radiculopathy and the veteran 
reported taking only Advil for his back discomfort.  
Moreover, in March 1998 another VA examiner noted no 
objective evidence of radiculopathy and indicated that there 
was no significant disc herniation.  To the extent the 
veteran described daily pain, he also indicated that such was 
helped by sitting in a whirlpool or drinking alcohol.  The 
examiner noted normal motor strength and no sensory 
impairment evident to examination, only that the veteran 
experienced pain with back motion, and mild spasm.  Such 
findings are not indicative of severe disability due to 
intervertebral disc syndrome, or of more than moderate 
limitation of motion.

Here the Board notes the veteran's complaints of pain and 
additional function loss due to such pain; however, the March 
1998 examiner specifically noted the absence of factors such 
as atrophy, wasting, or extremity weakness.  Also, the 
veteran's gait was normal.  Neither the July 1997 or March 
1998 examiners noted objective evidence of more than moderate 
motion limitation or additional functional impairment due to 
pain to warrant assignment of an increased evaluation by 
application of the factors of 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board points out that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Consideration has been thus given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  For instance, as the 
veteran's spine is not ankylosed, application of 38 C.F.R. § 
4.71a, Diagnostic Code 5286 (1999) is not warranted.  There 
is no competent evidence of more than mild spasm, a loss of 
unilateral spine motion, listing, or abnormal mobility of the 
spine to warrant assignment of a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  There is no 
evidence of residuals of a fracture of the vertebra, with or 
without cord involvement.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999).  There is no symptomatic scarring resulting 
in separate manifestations of disability, see 38 C.F.R. 
§ 4.118 (1999), and, there is no separately manifested 
neurologic symptoms such as a foot drop to warrant evaluation 
under 38 C.F.R. § 4.124a (1999) (see Bierman v. Brown, 
6Vet. App. 125 (1994)).  The Board continues to note that the 
20 percent assigned evaluation is in excess of the maximum 
for arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1999).  As arthritis is rated based on limitation of 
motion, like Diagnostic Code 5293, assignment of a separate 
rating under that code would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Also, the Board 
acknowledges the examiner's notation of a leg length 
discrepancy.  However, in order to warrant a compensable 
evaluation, the discrepancy must be at least 3.2 centimeters.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (1999).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's lumbar disability, in 
and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board recognizes the statements 
submitted by former and/or potential employers as to the 
veteran's inability to take on the physical requirements of 
employment duties; however, subsequent to such statements, 
medical examination reports indicate that the veteran is 
employed.  Moreover, although he reports periods of missing 
time from work due to his spine problems, the Board notes 
that the percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the 20 percent schedular 
evaluation currently assigned to the veteran's lumbar 
disability.  What the veteran has not shown in this case is 
that his lumbar disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 20 percent for service-connected 
degenerative disc disease at L4 to S1/pseudoarthrosis at L5 
to S2/lumbo-dorsal scoliosis is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


